            Case 2:20-mj-00626 Document 1-1 Filed 04/21/20 Page 1 of 9




                            AFFIDAVIT OF PROBABLE CAUSE

       I, Jennifer A. Morrow, a Special Agent with the Federal Bureau of Investigations (FBI),

being duly sworn, depose and state as follows:

                                       INTRODUCTION

       1.      I have been employed as a Special Agent of the FBI for 18 years, and am

currently assigned to the Philadelphia Division Violent Crimes Against Children Squad in the

Newtown Square Resident Agency. While employed by the FBI, I have investigated federal

criminal violations related to violent crime, drug trafficking, kidnapping, and the FBI’s Innocent

Images National Initiative, which investigates matters involving the online line sexual

exploitation of children. I have gained experience through training at the FBI Academy, training

at the Innocent Images Unit of the FBI, various conferences involving Innocent Images and

Crimes Against Children, and everyday work related to conducting these types of

investigations. As part of my daily duties as an FBI agent, I investigate criminal violations

relating to child exploitation and child pornography, including violations pertaining to the

illegal production, distribution, receipt, and possession of child pornography, in violation of 18

U.S.C. §§ 2251(a) and 2252(a). I have had the opportunity to observe and review numerous

examples of child pornography (as defined in 18 U.S.C. § 2256) in all forms of media including

computer media. I have also participated in the execution of numerous search warrants, a

number of which involved child exploitation and/or child pornography offenses.

       2.      As a federal agent, I am authorized to investigate violations of laws of the United

States and to execute warrants issued under the authority of the United States.

       3.      Your Affiant is investigating the activities of a person who used a minor, with the

intent that the minor engage in sexually explicit conduct for the purpose of producing any visual

                                                 1
            Case 2:20-mj-00626 Document 1-1 Filed 04/21/20 Page 2 of 9




depiction of such conduct, and attempted to do so, in violation of Title 18, United States Code,

Section 2251(a), and used a computer device connecting to the Internet to distribute and attempt

to distribute child pornography, in violation of Title 18, United States Code, Section 2252(a). As

will be shown below, there is probable cause to believe that Peter GILBERT has committed

violations of 18 U.S.C. § 2251(a), Manufacture/Attempted Manufacture of Child Pornography,

and 18 U.S.C. § 2252(a)(2), Distribution/Attempted Distribution of Child Pornography.

       4.      All information contained in this affidavit is based either on my personal

knowledge or the knowledge of other law enforcement officers/agents involved with this

investigation. Because this affidavit is being submitted for the limited purpose of securing an

arrest warrant; I have not included each and every fact known to this investigation. I have set

forth only the facts that are believed to be necessary to establish probable cause.

                         BACKGROUND OF THE INVESTIGATION

       5.      On Wednesday April 15, 2020, an FBI Task Force Officer (TFO), was acting in

an undercover (UC) capacity as part of the Metropolitan Police Department-Federal Bureau of

Investigation (“MPD-FBI”) Child Exploitation Task Force, operating out of a satellite office in

Washington, D.C. In that capacity, the UC posted and monitored online bulletin messages on a

specific social media forum known to the UC as a website where users discuss and trade child

pornography and child erotica, among other things. This site is forum-based and offers users

internal email in which they can communicate with other users. Users can start a conversation

thread and title the topic for all users to view. Users can respond to the thread for all users to see.

       6.      On Wednesday, March 15, 2020, the UC commented on various taboo posts that

were started by other users and also posted an ad in the forum. The ad was titled, “Bored 33 yo

dad home with fam.” The subject of the ad read, “Any other young dads home with the fam and

                                                   2
             Case 2:20-mj-00626 Document 1-1 Filed 04/21/20 Page 3 of 9




lil running around? Looking to meet other young taboo perv dads, spy/creep dads. KIK:

xxxxxxx.” The UC left his KIK screen name in each post that he commented on or posted.

       7.      On Thursday, April 16, 2020, the UC received a message from a KIK user with

the KIK screen name, “wrongisbetter,” and a display name of “Peter J” (later identified as

PETER GILBERT). GILBERT informed the UC that he found his KIK user name in a forum

post. The following is a portion of the chat between GILBERT and the UC:

               wrongisbetter:        I’m now stuck working from home with my family around
                                     including my 5 yr old daughter.

               UC:                   Mmmm nice!

               UC:                   Mine is 8

               wrongisbetter:        Fuck that’s hot maybe we can share pics of our little
                                     princesses.

               UC:                   Yes for sure

               wrongisbetter:        Excellent. I’m WFH [working from home] for now so I’m
                                     home with her all the time. Haha

       8.      During the course of the chat, GILBERT stated that he has taken videos of

himself masturbating behind his daughter as she plays. GILBERT further stated that he used to

ejaculate on his daughter’s pacifier when she was a baby.

       9.      GILBERT also informed the UC that he had previously made a video of himself

using his daughter’s hand to masturbate him while she was asleep. He told the UC that he

deleted this video.

       10.     On or around April 18, 2020, GILBERT sent the UC a live camera picture

depicting his daughter (clothed) lying next to a young boy child. GILBERT stated, “That’s her

and her brother right now.”


                                                 3
             Case 2:20-mj-00626 Document 1-1 Filed 04/21/20 Page 4 of 9




       11.      GILBERT also sent the UC a live camera image of himself pressing his bare penis

on a pillow with his daughter’s first name embroidered on it and another image of himself

pressing his bare erect penis on his daughter’s stuffed animal. His daughter was not pictured in

these images.

       12.      On April 20, 2020, GILBERT continued chatting with the UC on KIK Messenger.

GILBERT sent the UC multiple live camera pictures of his daughter clothed, including an image

of his daughter lying on her stomach wearing a red Mickey Mouse pajama or robe, an image of

her feet, and an image of her walking up a set of stairs. GILBERT then sent a live camera

picture of his daughter’s pajamas pulled up exposing her buttocks and wearing panties.

GILBERT messaged the UC, “God, I feel fucking dirty taking that pic. But I loved doing it,”

and asked the UC, “You getting hard now?”

       13.      In response to the UC sending him shirtless images of the UC’s purported eight-

year-old daughter (not a real child), GILBERT wrote, “Fuck I want those nipples in my mouth,”

and, “God I can’t stop looking at those little pink nipples.”

       14.      GILBERT told the UC, “I’ve rubbed my dick all over her bed, pillow, stuffed

animals before. Even on the inside of her panties.”

       15.      On April 20, 2020, GILBERT sent the UC a live camera image of his daughter

sitting on the floor with her back to him. GILBERT is standing behind his daughter with his

bare penis exposed. GILBERT then sent a live video of himself masturbating and rubbing his

bare penis on his daughter’s sippy cup. Later, he sent a live camera image of himself pressing

his bare penis on the straw of his daughter’s sippy cup, followed by two live camera pictures of

his daughter drinking from the same sippy cup.



                                                  4
              Case 2:20-mj-00626 Document 1-1 Filed 04/21/20 Page 5 of 9




        16.      On April 20, 2020, GILBERT also sent the UC a live video. The video depicted

GILBERT’s daughter sitting at a table eating lunch. GILBERT is standing directly behind her

masturbating his penis. It appears that the his penis is either touching his daughter’s head/hair or

is very close to touching his daughter’s head. GILBERT sent another live camera image of his

daughter pulling up her pajamas exposing her stomach and panties.

        17.      KIK provided subscriber information and IP logs for the user name

“wrongisbetter,” pursuant to an emergency law enforcement request. The subscriber information

revealed a display name of "Peter J," an unconfirmed email address of wib@aol.com, a device

description of iPhone, and IP logs spanning March 24, 2020, through April 20, 2020.

Examination of the IP logs yielded a single, consistently used Comcast IP address

(76.124.47.89).

        18.      Comcast indicated that the subscriber and physical service address associated with

IP address 76.124.47.89 on April 20, 2020 at 14:41:59 UTC was Danielle Gilbert, at service

address 462 Doe Run Lane, Springfield, Pennsylvania 19064. Comcast reported that the account

was still active.

        19.      On or about April 20, 2020, law enforcement conducted a search of a public

records database that provides names, dates of birth, addresses, associates, telephone numbers,

and email addresses, associated with the residence at 462 Doe Run Lane, Springfield,

Pennsylvania. These public records indicate that PETER GILBERT and Danielle Gilbert live at

the residence.

        20.      On or about April 20, 2020, a check with the Department of Motor Vehicles

revealed that an individual named PETER GILBERT with a date of birth of 02/27/1984 (known

to law enforcement) lives at the residence.

                                                 5
             Case 2:20-mj-00626 Document 1-1 Filed 04/21/20 Page 6 of 9




       21.     A social networking profile (www.facebook.com/peter.gilbert.14) was identified

as belonging to GILBERT. Photographs publicly available on this profile depicted an individual

visually matching GILBERT’S Pennsylvania driver's license photograph. A social networking

profile (www.facebook.com/danielle.marmerogilbert) was identified as belonging to his wife,

Danielle Gilbert. Photographs publicly available on her profile depicted individuals visually

matching the minor victim and her older sibling.

       22.     Surveillance of the residence at 462 Doe Run Lane on April 20, 2020 revealed

two vehicles parked on the street in front of the residence-- a silver Hyundai bearing

Pennsylvania registration KGK-7543 registered to PETER GILBERT at the residence, and

another vehicle registered to PETER GILBERT and his wife at the residence.

       23.     In the evening of Monday, April 20, 2020, GILBERT continued chatting with the

UC on KIK. During this exchange, GILBERT sent images of his daughter entering and exiting

the bathtub. In one of these images, she is wearing a bathrobe, open with her stomach and part

of her vagina visible. In addition, GILBERT sent an image of himself licking his daughter’s

panties (in which his face is partially visible). He continued chatting with UC about his wife

leaving for work at 6:00 pm the evening of April 21, 2020 when he will have his daughter sleep

separately from her brother so that GILBERT can be alone with her.

       24.     On April 21, 2020, Your Affiant and other law enforcement officers executed a

federal search warrant at GILBERT’S residence. GILBERT voluntarily agreed to speak with

law enforcement and provided a post-Miranda, audio-recorded statement, in which he admitted

to operating the “wrongisbetter” KIK account and engaging in the above-referenced KIK

messenger chats with the undercover agent.



                                                 6
             Case 2:20-mj-00626 Document 1-1 Filed 04/21/20 Page 7 of 9




                                        CONCLUSION

       25.     Based on the aforementioned factual information, your Affiant respectfully

submits that there is probable cause to believe that PETER GILBERT has committed violations

of 18 U.S.C. Section 2251(a), manufacture and attempted manufacture of child pornography, and

18 U.S.C. Section 2252(a)(2), distribution and attempted distribution of child pornography.



                                            /s/ Jennifer A. Morrow
                                            Jennifer A Morrow
                                            Special Agent
                                            Federal Bureau of Investigation

SWORN TO AND SUBSCRIBED
BEFORE ME THIS 21ST DAY
OF APRIL, 2020.


Honorable Jacob P. Hart
HONORABLE JACOB P. HART
United States Magistrate Judge




                                               7
            Case 2:20-mj-00626 Document 1-1 Filed 04/21/20 Page 8 of 9




                                        Attachment A

Count One – Manufacture and Attempted Manufacture of Child Pornography, 18 U.S.C. §
2251(a)
On or about April 20, 2020, in the Eastern District of Pennsylvania, the defendant, PETER
GILBERT, a/k/a “wrongisbetter,” employed, used, persuaded, induced, enticed and coerced a
minor to engage in sexually explicit conduct for the purpose of producing a visual depiction of
that conduct, and attempted to do so, and the visual depiction was produced using materials that
had been mailed and shipped and transported in and affecting interstate and foreign commerce.




                                               8
            Case 2:20-mj-00626 Document 1-1 Filed 04/21/20 Page 9 of 9




Count Two – Distribution/attempted distribution of child pornography, 18 U.S.C. §
2252(a)(2), (b)(1)
On or about April 20, 2020, in the Eastern District of Pennsylvania, the defendant, PETER
GILBERT, a/k/a “wrongisbetter,” knowingly distributed visual depictions, using a means and
facility of interstate and foreign commerce, that is, the Internet, and attempted to do so, and the
producing of those visual depictions involved the use of a minor engaging in sexually explicit
conduct, and the visual depictions were of such conduct.




                                                  9
